 396DECISIONS OF NATIONAL LABOR RELATIONS BOARDNational BroadcastingCompany,Inc.andAmericanFederationof Televisionand RadioArtists, Cleve-land LocalNational Broadcasting Company, Inc.andNationalAssociation of Broadcast Employees and Techni-cians,LocalNo. 42, AFL-CIO-CLC. Cases8-RC-8476 and 8-RC-8495March 14, 1973DECISION, ORDER, AND DIRECTIONOF ELECTIONBY CHAIRMAN MILLERAND MEMBERSFANNING AND JENKINSUpon separate petitions duly filed under Section9(c)of the National Labor Relations Act, asamended, a consolidated hearing was held beforeHearingOfficerMarc J. Bloch.' Following thehearing and pursuant to Section 102.67 of theNational Labor Relations Board Rules and Regula-tionsand Statements of Procedure, Series 8, asamended, these cases were transferred to the Nation-al Labor Relations Board for decision. The Employ-er2 filed a brief, and the Petitioners filed a joint brief.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has ,delegated itsauthority in this proceeding to a three-member panel.The Board has reviewed the Hearing Officer'srulingsmade at the hearing and finds that they arefree from prejudicial error. They are hereby affirmed.Upon the entire record in these cases, the NationalLabor Relations Board finds:1.The Employer is engaged in commerce withinthemeaning of the Act, and it will effectuate thepurposes and policies of the Act to assert jurisdictionherein.2.The Petitioners are labor organizations claim-ing to represent certain employees of the Employer.3.Questions affecting commerce exist concerningthe representation of employees of the Employerwithin the meaning of Sections 9(c)(1) and 2(6) and(7) of the Act.4.The Employer is the owner and operator ofTelevision StationWKYC-TV, in Cleveland, Ohio.According to the Employer, the basic operations ofthe station, each with several subdivisions,3 are asfollows: program, sales, advertising and promotion,technical or engineering, editorial, news, and busi-ness.Case 8-RC-8476The news operation, with which Case 8-RC-8476is solely concerned, comprises a newsroom with 54employees, including 27 newsmen represented byAmerican Federation of Television and RadioArtists,Cleveland Local, herein called AFTRA; 23news film men represented by IATSE,4 not involvedin this proceeding, and 4 unrepresented desk assist-ants, of whom 2 are full-time employees and 2 arepart-time employees. The newsmen, including anassignment editor, news producers, and newscasters,gather, assemble, write, and deliver news over the air.AFTRA currently seeks to add the four newsroomdesk assistants to its unit on the ground that they arethe only unrepresented employees in the newsroom.The Employer contends that the desk assistants,whom it also calls news clerks, are essentially a partof its unrepresented office force, claimed to numbersome 34 employees, other than those involved in thisproceeding, including 17 secretaries, 7 billing clerks,4 telephone operators, 3 sales service assistants, Iaccounts payable clerk, 1 mail clerk, and 1 offsetoperator;and that, as AFTRA thus seeks torepresent but an arbitrary segment of the officeclerical group, its unit request is based solely on theextent of its organization of those employees and itspetition should, therefore, be dismissed.In June 1965, the Employer commenced hiringdesk assistants, who since that time have engaged inthe following routine newsroom functions previouslyhandled by the newsmen, in addition to their regularduties: supplying and pulling copy from teletypenews machines, buying and distributing morningnewspapers to newsmen, distributing mail in thenewsroom, preparing and running copies of assign-ment sheets, monitoring and checking out police,fire,and other emergency radio calls for possiblenews stories; handling routine sports news items,such as scores, preparing and distributing fact sheets,carrying audio cartridges and film headlines to otherdepartments, shipping and receiving tapes, routinelyassisting in election coverage, and running errands,which include the delivery of company cars togarages for repairs and picking them up thereafterand obtaining airline tickets for management person-nel.On weekday nights, and especially on weekendovernight shifts, including Saturdays and Sundays,the desk assistants have increased responsibilities,due to fewer reporters on duty and, at times, thecomplete absence of reporters and producers duringIThe hearing was held on February 18 and 25, March 1, 2, 3, 9, 10, 20,or subdivision thereof, or whether either can strictly be called departments,22, 23, 24, and April 3, 4, 5, 6, 7, and 25, 1972 The cases were consolidateda resolution of those questions is not deemedessentialto a resolution of thefor purposes of hearing on April 5, 1972unit issues herein2The Employer's name appears as amended at the hearing.4 InternationalAlliance of Theatrical Stage Employees and Moving3Although the parties disagree as to what constitutes a basic operationPictureMachine Operators of the UnitedStates andCanada, AFL-CIO.202 NLRB No. 77 NATIONAL BROADCASTING COMPANYsuch periods. Thus on Saturday and Sunday nightshifts, the desk assistant may be the only one in thenewsroom, and on such occasions he is responsibleformonitoring fast-breaking news stories, bothwithin the local area and within a four-state area forwhich the newsroom alone is functioning at thattime, and for reporting the same to his supervisor.The supervisor, in turn, may instruct him to order anewsroom crew to the scene of a news story, if hefeels that the story is sufficiently newsworthy.Desk assistants are required merely to have a highschool diploma, whereas the other members of thenews teams require a degree in journalism or someother type of professional or technical expertise.Desk assistants are the lowest paid employees in thenewsroom, do not interchange with employees inother departments, and perform work only for thenewsroom. They have no substantial regular contactsor a direct community of interest with the officeclerical employees, which include employees outsidethe newsroom in sales service, accounts payable andreceivable,payroll,billing,general services, thetelephone and receptionist area, and the secretarialstaff.In the above circumstances, and in view ofevidence indicating that the desk assistants spendtheir time performing newsroom work, act as anintegral part of the newsroom, and are the onlyeligible unrepresented employees in the newsroom,we find that they constitute an appropriate residualgroup eligible for inclusion in the existing AFTRAunit, if they so desire.Accordingly, we shall direct that an election beconducted among the employees classified as deskassistants or desk clerks in the Employer's newsroom,excluding all other employees and supervisors asdefined in the Act. If a majority of these employeesselectAFTRA as their bargaining representative,they will be taken to have indicated their desire to beincluded in the newsroom unit of newsmen currentlyrepresented by AFTRA. If, on the other hand, amajority of these employees vote against AFTRA,they will be taken to have indicated their desire toremain unrepresented.5Case 8-RC-8495The program operation division with which Case8-RC-8495 is concerned comprises approximately 50employees in the following agreed-upon subdivi-sions: traffic and compliance, production, and publicaffairs. IATSE currently represents the film editorand approximately seven cameramen in publicaffairs.5 In view of our disposition of this case,we deem it unnecessary toconsider AFTRA's alternative unit request for a separate unit of desk397National Association of Broadcast Employees andTechnicians, Local No. 42, AFL-CIO-CLC, hereincalledNABET, seeks a unit of the traffic andcompliance employees alone, numbering five individ-uals.Alternatively,NABET seeks what it describesas a residual unit of the 16 unrepresented employeesin the programing operation, including the 5 trafficemployees, 4 art employees in production, 2 associatedirectors in public affairs department, and 5 secretar-ies attached to the program operation. The Employercontends that the employees sought by NABET areessentiallyoffice clerical employees and that, asNABET thus seeks but an arbitrary segment of thetotal unrepresented office clerical force, the request-ed units are inappropriate and the petition should bedismissed.As to NABET's primary request for a unit of trafficemployees, the traffic and compliance subdivision is,asnoted above, but a segment of the programoperation.Traffic employees are responsible forcompiling and updating of the FCC, or FederalCommunications Commission, log to comply with itsrules for the proper running of the Employer'stelevision station.This log is also used by theEmployer for billing customers and for showing dailyscheduling of commercial promotions and publicservice announcements. The traffic and complianceemployees' work requires frequent communicationwith employees in the following operations and theirsubdivisions:salesservice,sales,billing,publicaffairs,and promotion. Each of the foregoingoperations has a copy of the log for its own use, andthe various clerks and secretaries in each maintain adaily dialogue with clerks in traffic over variousaspects of the log.Of the five traffic and compliance employees, threeare senior traffic clerks, of whom two work at a TVoperations desk and one in receiving and screeningcommercials. The other employees include a trafficcopy and program scheduling clerk and a typist.The two senior TV traffic and compliance clerkswho work at the TV operations desk receiveinformation regarding the scheduling of commercialsfrom outside agencies or from the sales division andreceive public affairs and public services announce-ments and station promotions from their respectivedepartments. They schedule all commercials telecastbyWKYC-TV in accordance with the agency orsales department instructions, pull commercials forrough logs and schedules for time period books andcheck them for proper time slotting, indicate unsoldtime, and inform the program and public affairsdepartments and the sales service department ofunsold time so as to permit those departments to useassistants 398DECISIONS OFNATIONALLABOR RELATIONS BOARDsome of their unsold time. In scheduling, theyindicate the tape, film, and announcer informationon the log, maintain files of the national commercialtelevision spots, and file telex wire information. Theyproofread the log, both before and after the finalcopy is run off. They receive and sort mail fromclients regarding inquiries on tapes, films, slides, andcopy, prepare, and update clients' files in that regard.They receive and screen commercial materials forcompliance with commercial standards; and theytime films, tapes, and copies with the help of areeditor or an engineer, and record the time.The traffic copy and program scheduling clerkcompiles the copy work for logs' and programs,updates program information and sales availabilitieson the operating log, while in preparation and in use,adjusts station breaks in accord with programchanges, keeps files of official logs and discrepancyreports in the log compiled by the engineers, sortsand delivers telex wires to their destinations, and seesto the signing of the timesheets by the trafficemployees. The typist types the rough log and thefinal log on the master ditto forms and runs off thelog on the ditto machine.Traffic and compliance, as noted above, is asegment of the larger program operation headed bythe program manager, under whom are the managerof traffic and compliance, the production manager,and the public affairs director. The manager oftraffic and compliance, whose jurisdiction is aloneinvolved in Case 8-RC-8495, has two immediatesupervisors working under him: the program admin-istratorcoordinator and the supervisor of filmreeditors.As to the appropriateness of the NABET unitrequests,we find it unnecessary to consider theEmployer's contention that they are inappropriatebecause the employees in issue constitute but asegment of its unrepresented office clerical force, asin our opinion the units are not appropriate on othergrounds. With regard to the first unit request, namelyfor a unit of the traffic and compliance employeesalone, traffic and complianceis,as notedabove, buta subdivision of the larger program operation.Furthermore, all of the subdivisions of program areprimarilyconcernedwith the common goal ofcreating andmaintaining the station's program.Indeed,it isthis attribute which distinguishes theprogram operation and its segments from theEmployer's other operations. In these circumstances,including the close community of interest, concededby NABET, between the traffic and complianceemployees and those in the othersegments ofprogram, we find inappropriate NABET's primarilyrequested unit of traffic and compliance employeesalone, inasmuch as it comprises but a segment of theemployees performing the same or similar work.As to the alternative NABET request for a residualunitof the traffic and compliance employees,together with all other unrepresented employees inthe program operation, we find the request withoutmerit, as it does not include other groups, such assales service and billing employees, who performwork which is closely coordinated with that of thetraffic and compliance employees.In these circum-stances, and absent cogent evidence that this grouphas any special community of interest, in and ofitself,we find the alternative unit requested byNABET inappropriate. Accordingly, we shall orderthat the petition in Case 8-RC-8495 be dismissed.ORDERIt ishereby ordered that the petition in Case8-RC-8495 be, and the same hereby is, dismissed.[DirectionofElectionandExcelsiorfootnoteomitted from publication.]